Citation Nr: 0111044	
Decision Date: 04/16/01    Archive Date: 04/23/01	

DOCKET NO.  99-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension benefits for aid and 
attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted the veteran's claim for 
nonservice-connected disability pension benefits and denied 
special monthly pension benefits for aid and attendance.  


FINDINGS OF FACT

1.  The veteran's disabilities include decreased visual 
acuity. 

2.  The veteran is not blind, or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; is not a patient in a nursing home because of mental or 
physical incapacity; and has not established a factual need 
for aid and attendance.  

3.  The veteran can walk unassisted and is able to feed, 
bathe, and clothe himself.  He does not require care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance have not been met.  
38 U.S.C.A. § 1502 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, Sections 3(a), 4, 
114 Stat. 2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C. § 5103(a), 5107); 38 C.F.R. §§ 3.351, 3.52 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran and his representative have been provided with a 
statement of the case and a supplemental statement of the 
case advising them of the criteria upon which an award of 
special monthly pension based on the need of regular aid and 
attendance could be awarded.  They have also been advised of 
the evidence considered in denying the veteran's claim.  In 
September 2000, the Board remanded the appeal for additional 
development.  The veteran did not respond to an October 2000 
letter requesting additional information concerning health 
care he had received.  He failed to report for two scheduled 
examinations and, in November 2000, a letter was submitted on 
his behalf requesting the opportunity to be scheduled a third 
time for examination.  Again, the veteran failed to report 
for that examination.  In the veteran's May 1999 substantive 
appeal he indicated a desire to be afforded a personal 
hearing.  However, in June 1999 he submitted a statement 
indicating that he no longer wanted a hearing.  In light of 
the above attempts to provide the veteran with additional 
examination and obtain additional treatment records, with the 
veteran's failure to respond, the Board concludes that it may 
proceed, without prejudice to the veteran, to decide the 
issue of entitlement to special monthly pension based on the 
need for regular aid and attendance since the VA has complied 
with the VCAA to the extent possible because there is no 
indication that any further notification could be given that 
has not already been accomplished, nor is there any 
indication that further development could be undertaken that 
has not already been accomplished in light of the veteran's 
failure to report for VA examinations scheduled on three 
different occasions and his failure to respond to a request 
regarding any other health care.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Increased pension is payable to a veteran by reason of need 
for aid and attendance.  38 C.F.R. § 3.351(a)(1).  Need for 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  An individual will be considered in need of 
regular aid and attendance if he:  (1) Is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
5 degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(b)(c).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352(a). 

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirements for personal assistance from others.  
Id.; see Turco v. Brown, 9 Vet. App. 222 (1996).  

An October 1998 private medical report reflects that the 
veteran's vision in the right eye was such that he was able 
to count fingers and his vision in the left eye was 20/400 
which equals 10/200.  A May 1999 statement made by an 
individual whose capacity is unclear, reflects that the 
veteran is not bedridden, does not have loss of bladder or 
anal sphincter control, can walk and get around without 
assistance, can dress and undress without assistance, can use 
the bath and toilet without assistance, can wash and keep 
himself clean and presentable, can feed himself without 
assistance, but cannot protect himself from the hazards of 
life and is blind.  He is not a patient in a nursing home.  
The statement reflects that the veteran has bilateral 
retinopathy that is almost complete.  The veteran reported 
being unable to see the 20/200 letters and had objective and 
subjective symptoms.  The statement indicates that the 
veteran is legally blind and is not a patient in a nursing 
home.  

Where the veteran has only light perception in one eye and 
vision of 10/200 in the other eye a 90 percent evaluation is 
for assignment.  38 C.F.R. Part 4, Diagnostic Code 6068 
(2000).  

The competent medical evidence of record indicates that the 
veteran has, in substance, only light perception in the right 
eye, and visual acuity in the left eye of 10/200.  This 
evidence also indicates that the veteran's visual fields 
confrontation are full.  The May 1999 statement does not 
provide any indication that the veteran has less visual 
acuity than the 10/200 indicated in the October 1998 
statement.  Therefore, a preponderance of the evidence is 
against a finding that the veteran is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of visual field to 5 
degrees or less.  

There is no evidence that the veteran is a patient in a 
nursing home and there is evidence that he is not a patient 
in a nursing home.  Therefore, a preponderance of the 
evidence is against a finding that the veteran is a patient 
in a nursing home.  The record does not indicate that the 
veteran experiences any other disabilities other than loss of 
visual acuity.  He is not bedridden.  There is no loss of 
anal or bladder sphincter control, he is able to walk and get 
around without assistance, he is able to dress and undress 
without assistance, he is able to bathe and use the toilet 
without assistance, he is able to wash and keep himself clean 
and presentable without assistance, and he is able to feed 
himself without assistance.  

While it is indicated that the veteran is unable to protect 
himself from the hazards of life, with consideration that the 
veteran is able to accomplish all of the above-enumerated 
activities, the Board concludes that a preponderance of the 
evidence is against a finding that he is in need of regular 
and attendance of another person to be able to protect 
himself from the hazards of life.  Therefore, a preponderance 
of the evidence is against a finding that the record 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  On the basis of 
the above analysis, a preponderance of the evidence is 
against the claim for special monthly pension benefits based 
upon the need for regular aid and attendance.   


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

